Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Claims 1-2, 4, 6, 9, 27, and 29-30 are pending and examined herein.

Response to Arguments
3.	The claim amendments have resolved the issues under 35 U.S.C. 112(b). 
4.	Regarding the claim rejections under 35 U.S.C. 103, Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive. The arguments are directed to the newly added claim limitation “wherein each of the horizontally movable members is a single block.” A block is defined as “a solid mass of wood, stone, etc., usually with one or more flat or approximately flat faces” (Dictionary.com); “a compact usually solid piece of substantial material especially when worked or altered to serve a particular purpose” (Merriam-Webster Online); or “a solid, straight-sided piece of hard material” (Cambridge English Dictionary Online).  Accordingly, the leaves (14) of Smith meet this limitation because they are rectangular solid masses (see Fig. 1). 

Information Disclosure Statement/Requirement for Information
5.	The IDS submitted 02/10/22 lists 37 NPL documents containing a total of 2207 pages. The examiner has conducted a cursory review of this information and none appears directly relevant to the patentability of the claims in the instant application. 
6. 	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. What NPL documents cited by Applicant are related to the claimed subject matter? See MPEP 704.11(a)(O).
7.	 The information is required to enter in the record the art suggested by the applicant as relevant to this examination in the IDS dated 02/10/22.
8.	 The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
9.	This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1, 2, 4, 6, 9, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harding, US Publication 2009/0213989 in view of Bendahan, US Publication 2008/0181357, in further view of Smith et al., WIPO Publication 2009/129816.
16.	Regarding claim 1, Harding discloses an inspection system for inspecting an object using radiation (Fig. 1 and [0033]) comprising: an X-ray source (30) configured to generate and transmit X-ray radiation ([0036]); at least one detector array (40) configured to detect a portion of the transmitted X-ray radiation passing through said object ([0042]); and a processor (60, [0046-7]) adapted to analyze said detected portion of the transmitted X-ray radiation to determine in a first stage scanning mode, a location of a suspect area containing a presence of high- density or high atomic number materials (step 403 in Fig. 4 and [0067]; see also [0012], [0039], and [0073]). 
17.	Further regarding claim 1, Harding does not disclose a collimator positioned in front of said X-ray source. Bendahan teaches a similar inspection system (Fig. 3 and [0043]) comprising a collimator (218) positioned in front of said X-ray radiation source wherein said collimator comprises two vertical elongated structures separated by a space wherein the space defines a vertical slit through which said transmitted X-ray radiation is directed (see top-down view of Fig. 4) and a controller (60) programmed to adjust the collimator depending upon a first stage scanning or a second stage scanning mode of operation and in the second stage scanning mode of operation programmed to adjust the collimator based upon the location of the suspect area ([0041], [0043], [0046] and Fig. 8, ref. 308). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the adjustable collimator and control system of Bendahan with the inspection system of Harding for the predictable purpose of facilitating “a highly specific inspection to confirm or clear the presence of items of interest” ([0048]). 
18.	Finally regarding claim 1, Bendahan is silent as to the particular mechanism of its collimator’s adjustment. Smith teaches a type of adjustable collimator (Fig. 1) having a plurality of horizontally movable members (14) positioned in front of a space through which radiation passes, wherein each of the horizontally moveable members is a single block and wherein the plurality of horizontally movable members are vertically positioned atop each other and configured to move horizontally in a first direction into a first configuration that is in front of the space such that, upon each of the single block horizontally moveable members adopting the first configuration, the space is blocked and horizontally in a second direction into a second configuration that is to a side of the space such that, when each of the plurality of horizontally movable members is positioned in the first configuration, each of the plurality of horizontally moveable members blocks more of the transmitted radiation from passing through the space and when each of the plurality of horizontally movable members is positioned in the second configuration, each of the plurality of movable members blocks less of the transmitted radiation from passing through the space (see Fig. 1 and pp. 4-5) and a controller, wherein said controller is programmed to cause at least a portion of said horizontally moveable members to move in the first direction or the second direction, wherein the first direction is opposite to the second direction (p. 4: “control apparatus”). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the collimator adjustment mechanism of Smith to the collimator of Bendahan in the system of Harding for the predictable purpose of “shaping the beam as desired” (p. 5 of Smith) to irradiate only an item of interest (Bendahan [0043]). 
19.	Regarding claim 4, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1. Harding further discloses a processor (60, [0046-7]), wherein said processor is adapted to determine whether to operate in the second stage scanning mode of operation based upon said determination of a presence of high-density or high atomic number materials (step 404 [0067]).
20.	Claims 6 and 9 further limit an alternative limitation of claim 1. These claim limitations are therefore optional and have not been addressed in the prior art rejections. 
21.	Regarding claim 27, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1. Harding further discloses a controller (60/70) configured to position the X-ray source to scan an area external to, but proximate to, the suspect area in order to generate a background signal and wherein the processor is configured to receive the background signal and subtract the background signal from the signal generated by scanning the suspect area ([0043-0047]; the system of Harding controls the relative position of the X-ray source and the object, scans the entire object, which would result in “scan[ning] an area external to, but proximate to, the suspect area,” and generates an “attenuation map” which can be used to “infer the presence of...special nuclear... materials,” the inference resulting from comparing X- ray attenuation differences between different areas in the object, i.e., subtracting signals).
22.	Regarding claims 29 and 30, the combination of the collimator of Bendahan as modified by Smith with the inspection system of Harding makes obvious the system of claim 1. Harding further discloses a system wherein the at least one detector array is a spectroscopic detector array ([0054]) and wherein the processor is configured to determine a presence of a high-Z material based on a spectral analysis of detected radiation ([0046-7]). 

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
24.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619